DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         EDWIN J. LATALLADI,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-821

                            [August 10, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 50-2017-CF-008275-AXXX-MB.

   Edwin J. Latalladi, Crawfordville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Chapa v. State, 159 So. 3d 361 (Fla. 4th DCA 2015).

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.